UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 18-1719


RAMEZ GHAZZAOUI,

                    Plaintiff - Appellant,

             v.

ANNE ARUNDEL COUNTY, MARYLAND; OFFICER DWAYNE RAIFORD;
CORPORAL DOYLE HOLQUIST,

                    Defendants - Appellees,

             and

ANNE ARUNDEL COUNTY POLICE DEPARTMENT,

                    Defendant.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
George Jarrod Hazel, District Judge. (1:14-cv-01410-GJH)


Submitted: February 1, 2019                                  Decided: February 8, 2019


Before NIEMEYER and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.
Ramez Ghazzaoui, Appellant Pro Se. Philip E. Culpepper, ANNE ARUNDEL
COUNTY OFFICE OF LAW, Annapolis, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Ramez Ghazzaoui appeals the denial of relief on his 42 U.S.C. § 1983 (2012)

complaint following a jury trial. We have reviewed the record and find no reversible

error. Accordingly, we affirm for the reasons stated by the district court. Ghazzaoui v.

Anne Arundel Cty., Md., No. 1:14-cv-01410-GJH (D. Md. May 4, 2017; Nov. 30, 2017;

filed June 5, 2018 & entered June 6, 2018). We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                              AFFIRMED




                                            3